DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-19, 22-26, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 10,244,307) in view of Jo et al. (US 2019/0034161).
Referring to Claim 1, Tong teaches a wireless communication method applicable to a terminal (see 102 of fig. 1A), wherein the method comprises:
establishing a first communication link, communicating with a first audio component of an electronic device based on the first communication link (see audio info link from 102 to primary earphone 104 in fig. 1A);
establishing a second communication link, communicating with a second audio component of the electronic device based on the second communication link (see audio info link from 102 to secondary earphone 106 in fig. 1A);
sending a first audio data packet to the first audio component and receiving first acknowledgement information fed back by the first audio component (see MSG back from 104 back to 102);

performing data coordination processing based on the first acknowledgement information and the second acknowledgement information (see col. 5, lines 1-13 which shows transmission of additional packets to both earphones as a result of ACK).
Tong does not teach the second audio component monitoring the terminal sending the first audio data packet, and sending, to the second audio component though the second communication link, at least one of:
a monitoring instruction instructing the second audio component to start monitoring the first audio data packet, or a standby instruction instructing the second audio component to stop monitoring the first audio data packet. Jo teaches the second audio component monitoring the terminal sending the first audio data packet (paragraph 7 which show the sniffing of an audio signal to the first electronic device by the second external electronic device as the monitoring), and sending, to the second audio component though the second communication link, at least one of:
a monitoring instruction instructing the second audio component to start monitoring the first audio data packet (see paragraph 159 which shows an input to an electronic device which sends parameters (or an instruction) to the external electronic device to sniff an audio packet from the first communication channel and 1690 of fig. 16 which shows sniff command transmitted to second external device), or a standby instruction instructing the second audio component to stop monitoring the first audio data packet (no patentable weight since the term “or” was used). Therefore, it would 
Claim 14 has similar limitations as claim 1 other than the processor and memory which is taught by Jo (see paragraph 75 which shows a storage medium and processor 620 of fig. 6).
Referring to Claim 10, Tong teaches a wireless communication method, which is applicable to a second audio component (see 106 of fig. 1A) of an electronic device (see 102 of fig. 1A), comprising:
establishing a second communication link, communicating with a terminal based on the second communication link (see audio info link from 102 to secondary earphone 106 in fig. 1A); and
sending second acknowledgement information to the terminal based on the first audio data packet (see col. 4, lines 41-45 which shows that both primary and secondary earphones can send acknowledgements after receiving packet data and also noting that no specifics are made regarding where the second acknowledgement information is coming from), causing the terminal to perform data coordination processing based on first acknowledgement information sent by the first audio component and the second acknowledgement information (see col. 5, lines 1-13 which shows transmission of additional packets to both earphones as a result of ACK).
Tong does not teach monitoring a first audio data packet sent by the terminal to a first audio component of the electronic device via the first communication link, and receiving, from the terminal through the second communication link, at least one of:

 a monitoring instruction instructing the second audio component to start monitoring the first audio data packet (see paragraph 159 which shows an input to an electronic device which sends parameters (or an instruction) to the external electronic device to sniff an audio packet from the first communication channel and 1690 of fig. 16 which shows sniff command transmitted to second external device), or a standby instruction instructing the second audio component to stop monitoring the first audio data packet (no patentable weight since the term “or” was used). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Jo to the device of Tong in order to more efficiently address missed packets.
Claim 23 has similar limitations as claim 10 other than the processor and memory which is taught by Jo (see paragraph 75 which shows a storage medium and processor 620 of fig. 6).
Referring to Claims 2 and 15, Tong also teaches performing data resending in response to either of the first acknowledgement information and the second 
sending a second audio data packet to the first audio component (see 808 of fig. 8),
wherein content of the second audio data packet is the consistent with the first audio data packet (see col. 23, lines 8-17 where the second packet is sent after ACK).
Referring to Claims 3 and 16, Tong also teaches performing data resending in response to not receiving either or both of the first acknowledgement information and the second acknowledgement information (see col. 4, lines 41-54 which shows that receiving a NACK also means not receiving both first and second acknowledgements); and
sending a second audio data packet to the first audio component (see 808 of fig. 8),
wherein content of the second audio data packet is the consistent with the first audio data packet (see col. 23, lines 8-17 where the second packet is sent after ACK).
Referring to Claims 4 and 17, Tong also teaches continuing with data sending in response to the first acknowledgement information and the second acknowledgement information both being ACK (see col. 4, lines 41-54 which shows both primary and secondary wireless headphones participating in ACK); and
sending to the first audio component a third audio data packet which is sent in succession to the first audio data packet (see col. 15, lines 31-37).
Referring to Claims 5, 11, 18, and 24, Jo also teaches sending link information of the first communication link to the second audio component so that the second audio 
Referring to Claims 6, 12, 19, and 25, Tong also teaches the second acknowledgement information is information sent at least once to occupy a first idle slot, wherein the first idle time slot is an idle time slot in a sending time slot for the first audio data packet (see col. 11, lines 37-57 and fig. 4A which shows the ACK or NACK being sent in the idle slot (N+1)), and/or
the second acknowledgement information is information sent at least once to occupy a second idle time slot, wherein the second idle time slot is an idle time slot in a receiving time slot for the first acknowledgement information (see col. 11, lines 37-57 noting the use of “or” in the claim indicates that the ACK can be sent in either the first or second time slot).
Referring to Claims 9, 13, 22, and 26, Tong also teaches the first communication link and the second communication link are of different link approaches, and power consumption of the second communication link is less than power consumption of the first communication link (see col. 4, lines 10-24 noting the high power consumption of the primary earphone).
Claim 28 is similar to claim 1 other than the teaching of a non-volatile computer readable storage medium which stores computer program instructions, which is taught by Jo (see paragraph 75 which shows a storage medium and processor 620 of fig. 6).
.

Claims 7, 8, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong and Jo and further in view of Gong et al. (US 2020/0008124).
Referring to Claims 7 and 20, the combination of Tong and Jo does not teach based on a battery level difference between the second audio component and the first audio component greater than a preset battery level difference value, sending to the first audio component and the second audio component a primary/secondary switching instruction instructing the first audio component to monitor the second communication link and instructing the second audio component to receive the first audio data packet. Gong teaches based on a battery level difference between the second audio component and the first audio component (see first earphone and second earphone in fig. 1B) greater than a preset battery level difference value, sending to the first audio component and the second audio component a primary/secondary switching instruction instructing the first audio component to monitor the second communication link and instructing the second audio component to receive the first audio data packet (paragraph 69 noting the switching of earphones when one preset threshold is lower than a second preset threshold). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gong to the modified device of Tong and Jo in order to better prolong the life of the earphones.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26, 28, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648